                                          Case 5:19-cv-02936-BLF Document 84 Filed 09/02/20 Page 1 of 3




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                  11    MAZEN ARAKJI,
                                                                                       Case No. 19-cv-02936 BLF (NC)
                                  12                  Plaintiff,
Northern District of California
 United States District Court




                                                                                       ORDER ON THIRD DISCOVERY
                                  13           v.                                      DISPUTE ABOUT DEFENDANT’S
                                                                                       INITIAL DISCLOSURES
                                  14    MICROCHIP TECHNOLOGY, INC.,
                                                                                       Re: Dkt. No. 78
                                  15                  Defendant.
                                  16
                                  17
                                              In this employment discrimination case, plaintiff Mazen Arakji presents a third
                                  18
                                       discovery dispute about defendant Microchip Technology’s initial disclosures under
                                  19
                                       Federal Rule of Civil Procedure 26(a)(1). The discovery dispute is set forth at Dkt. No. 78
                                  20
                                       in a filing presented by Mr. Arakji as “Joint” but not signed by Microchip. Discovery
                                  21
                                       issues in this case are referred to me from the trial judge, District Court Judge Beth Labson
                                  22
                                       Freeman. Dkt. No. 12. At Dkt. No. 71, I resolved two prior overlapping disputes about
                                  23
                                       Microchip’s initial disclosures. In that order, I directed Microchip by August 25 to
                                  24
                                       produce a supplemental disclosure with information categorized from 860 zip files. Mr.
                                  25
                                       Arakji sought review of that order by the trial judge. ECF 72. Judge Freeman denied
                                  26
                                       review, ECF 73, and then denied two motions for reconsideration by Mr. Arakji. ECF 75,
                                  27
                                       78. Microchip filed its supplemental disclosures. ECF 82.
                                  28
                                          Case 5:19-cv-02936-BLF Document 84 Filed 09/02/20 Page 2 of 3




                                   1          Before the Court now is a third challenge by Mr. Arakji to the initial disclosures.
                                   2   ECF 78. The threshold question posed by Judge Freeman is whether this is a further
                                   3   request for reconsideration from Mr. Arakji, or a new argument. ECF 80 (referring
                                   4   determination to me). On this issue, Mr. Arakji stated in his brief and at hearing today
                                   5   September 2 that his argument was new and not asking for reconsideration. ECF 78 at ¶ 1.
                                   6   This Order finds that the arguments are new and therefore I will proceed to decide the
                                   7   motion in accordance with Judge Freeman’s referral.
                                   8          Mr. Arakji’s new argument is that Microchip’s initial disclosures are deficient
                                   9   because at the time of the initial disclosure the documents “were not obtainable as required
                                  10   by law.” ECF 78 at ¶ 5. Mr. Arakji points to one of the advisory committee notes for the
                                  11   1993 amendments to Fed. R. Civ. P. 26 to support his position. If “only the description is
                                  12   provided [in a party’s initial disclosures], the other parties are expected to obtain the
Northern District of California
 United States District Court




                                  13   documents desired by proceeding under Rule 34 or through informal requests.” Mr.
                                  14   Arakji, however, does not include the next sentence. The disclosing party does not “waive
                                  15   it right to object to production on the basis of privilege or work product protection, or to
                                  16   assert that the documents are not sufficiently relevant to justify the burden or expense of
                                  17   production.” Fed. R. Civ. P. 26, advisory committee note to 1993 amends.
                                  18          Read together with Rule 26, what this advisory note means is that the parties should
                                  19   use Rule 34 or informal requests to address the production of documents identified in the
                                  20   initial disclosures. Mr. Arakji has not cited to any legal authority for the proposition that
                                  21   initial disclosures are deficient if the documents are not “obtainable” on the date of the
                                  22   disclosure. Rather, he should serve a document request on Microchip under Rule 34 to
                                  23   seek the requested documents. Microchip may then respond.
                                  24          As a consequence, the Court denies Mr. Arakji’s third motion about Microchip’s
                                  25   disclosures.
                                  26          No costs or fees are awarded at this time. Any party may move for review of this
                                  27   nondispositive discovery order, but to do so must file objections within 14 days of being
                                  28   served. Fed. R. Civ. P. 72(a).
                                                                                   2
                                          Case 5:19-cv-02936-BLF Document 84 Filed 09/02/20 Page 3 of 3




                                   1         IT IS SO ORDERED.
                                   2
                                   3   Dated: September 2, 2020           _____________________________________
                                                                                NATHANAEL M. COUSINS
                                   4                                            United States Magistrate Judge
                                   5
                                   6
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                           3
